 1                                                                       The Honorable John C. Coughenour
                                                                          The Honorable Michelle L. Peterson
 2

 3

 4

 5

 6
                                   IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE WESTERN DISTRICT OF WASHINGTON
                                               AT SEATTLE
 8
     COGNIZANT WORLDWIDE LIMITED and                     Case No. 2:19-cv-01848-JCC-MLP
 9   COGNIZANT TECHNOLOGY SOLUTIONS
     U.S. CORPORATION,
10                                                       ORDER GRANTING STIPULATED
                                 Plaintiffs,             MOTION EXTENDING TIME FOR
11                                                       REPLY BRIEF
              v.
12
     BARRETT BUSINESS SERVICES, INC.,
13                                                       NOTE ON MOTION CALENDAR:
                                 Defendant.              February 4, 2020
14

15

16
             Before the Court is the Parties’ Stipulated Motion Extending Time for Reply Brief. Upon
17
     review of the Stipulated Motion, and the record before the Court, and for good cause shown, it is
18
     hereby ORDERED that the Stipulated Motion Extending Time for Reply Brief is GRANTED; and it
19
     is FURTHER ORDERED that Cognizant shall file any reply in support of its pending Motion to
20
     Dismiss Amended Counterclaims (Dkt. No. 58) no later than February 14, 2020.
21

22
     Dated this 5th day of February, 2020
23

24

25
                                                               A
                                                               MICHELLE L. PETERSON
26                                                             United States Magistrate Judge

27

28

     ORDER GRANTING MOTION EXTENDING TIME                              KELLOGG, HANSEN, TODD, FIGEL & FREDERICK, P.L.L.C.
     CASE NO. 2:19-CV-01848-JCC-MLP                                    1615 M. STREET, N.W., SUITE 400, WASHINGTON, D.C.
     Page 1                                                            TEL: 202-326-7900 FAX: 202-326-7999
1
     Presented by:
2
     GORDON TILDEN THOMAS & CORDELL LLP
3    Attorneys for Plaintiffs

4    By /s/ Jeffrey M. Thomas
     Jeffrey M. Thomas, WSBA #21175
5

6    By /s/ John D. Cadagan
     John D. Cadagan, WSBA #47996
7    600 University Street, Suite 2915
     Seattle, Washington 98101
8    206.467.6477
     jthomas@gordontilden.com
9
     jcadagan@gordontilden.com;
10
     KELLOGG, HANSEN, TODD, FIGEL & FREDERICK, PLLC
11   Attorneys for Plaintiffs
12   Andrew M. Hetherington, Pro Hac Vice
13   Andrew Chun-Yang Shen, Pro Hac Vice
     1615 M. Street, N.W., Suite 400
14   Washington, DC 20036
     202.326.7900
15   ahetherington@kellogghansen.com
     ashen@kellogghansen.com
16

17

18

19

20

21

22

23

24

25

26

27

28
     ORDER GRANTING EXTENDING TIME CASE NO.   KELLOGG, HANSEN, TODD, FIGEL & FREDERICK, P.L.L.C.
                                              1615 M. STREET, N.W., SUITE 400, WASHINGTON, D.C.
     2:19-CV-01848-JCC-MLP
                                              TEL: 202-326-7900 FAX: 202-326-7999
     Page 2
